Exhibit 10.3

Form of Award Notice

[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website ]

This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made of part of the Agreement. Capitalized
terms used in this Award Notice that are not otherwise defined in this Award
Notice have the meanings given to such terms in the Agreement.

 

Employee:    Employee ID:    Address:    Award Type:    Grant ID:    Plan:   
Amgen Inc. 2009 Equity Incentive Plan Grant Date:    Grant Price:   
$             Number of Shares:    Expiration Date:    The [            
(    th)] anniversary of the date of this Award Vesting Date:    Means the
vesting date indicated in the Vesting Schedule Vesting Schedule:    Means the
schedule of vesting set forth under Vesting Details Vesting Details:    Means
the presentation (tabular or otherwise) of the Vesting Date and the quantity of
Shares vesting.



--------------------------------------------------------------------------------

GRANT OF STOCK OPTION AGREEMENT

THE SPECIFIC TERMS OF YOUR STOCK OPTION ARE FOUND IN THE PAGES RELATING TO THE
GRANT OF STOCK OPTIONS FOUND ON MERRILL LYNCH BENEFITS WEBSITE (OR THE WEBSITE
OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK & TRUST CO., FSB) (THE “AWARD
NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS OF THE AWARD NOTICE ARE
INCORPORATED INTO THIS GRANT OF STOCK OPTIONS.

On the Grant Date, specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the plan specified in the Award Notice (the “Plan”), an option
(the “Option”) to purchase the number of shares of the $.0001 par value common
stock of the Company (the “Shares”) specified in the Award Notice, pursuant to
the terms set forth in this Stock Option Agreement, any special terms and
conditions for your country set forth in the attached Appendix A and the Award
Notice (together, the “Agreement”). This Option is not intended to qualify and
will not be treated as an “incentive stock option” within the meaning of
Section 422 of the U.S. Internal Revenue Code of 1986, as amended (together with
the regulations and other official guidance promulgated thereunder, the “Code”).
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Plan.

The provisions of your Option are as follows:

I. Subject to the terms and conditions of the Plan and this Agreement, on each
Vesting Date the Option shall vest with respect to the number of Shares
indicated on the Vesting Schedule, provided that you have remained continuously
and actively employed with the Company or an Affiliate (as defined in the Plan)
through each applicable Vesting Date, unless (i) your employment has terminated
due to your Voluntary Termination (as defined in Section IV(A)(5)) or (ii) a
Change of Control (as defined in Section IV(A)(6)) occurs, or as otherwise
determined by the Company in the exercise of its discretion as provided in
Section IV(A)(7). This Option may only be exercised for whole shares of the
Common Stock, and the Company shall be under no obligation to issue any
fractional Shares to you. Subject to the limitations contained herein, this
Option shall be exercisable with respect to each installment on or after the
applicable Vesting Date. Notwithstanding anything herein to the contrary, the
Vesting Schedule may be accelerated (by notice in writing) by the Company in its
sole discretion at any time during the term of this Option. In addition, if not
prohibited by local law, vesting may be suspended by the Company in its sole
discretion during a leave of absence as provided from time to time according to
Company policies and practices.

II. (a) The per share exercise price of this Option is the Grant Price as
defined in the Award Notice, being not less than the Fair Market Value of the
Common Stock on the date of grant of this Option.

 

1



--------------------------------------------------------------------------------

(2) To the extent permitted by applicable statutes and regulations, payment of
the exercise price per share is due in full upon exercise of all or any part of
each installment which has become exercisable by you by means of (i) cash or a
check, (ii) any cashless exercise procedure through the use of a brokerage
arrangement approved by the Company, or (iii) any other form of legal
consideration that may be acceptable to the Board or the Committee in their
discretion.

(3) To the extent permitted by applicable statutes and regulations, if, at the
time of exercise, the Company’s Common Stock is publicly traded and quoted
regularly in the Wall Street Journal, payment of the exercise price may be made
by delivery of already-owned Shares of a value equal to the exercise price of
the Shares for which this Option is being exercised. The already-owned Shares
must have been owned by you for the period required to avoid adverse accounting
treatment and owned free and clear of any liens, claims, encumbrances or
security interests. Payment may also be made by a combination of cash and
already-owned Common Stock.

Notwithstanding the foregoing, the Company reserves the right to restrict the
methods of payment of the exercise price if necessary or advisable to comply
with applicable law or regulation, as determined by the Company in its sole
discretion.

III. Notwithstanding anything to the contrary contained herein, this Option may
not be exercised unless the Shares issuable upon exercise of this Option are
then registered under the Securities Act, or, if such Shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

IV. (A) The term of this Option commences on the Grant Date and, unless sooner
terminated as set forth below or in the Plan, terminates on the [_______ (__th)]
anniversary of the date of this Option (the “Expiration Date”). This Option
shall terminate prior to the Expiration Date as follows: three (3) months after
the termination of your employment with the Company or an Affiliate (as defined
in the Plan) for any reason or for no reason, including if your employment is
terminated by the Company or an Affiliate without cause, or in the event of any
other termination of your employment caused directly or indirectly by the
Company or an Affiliate, unless:

(1) such termination of your employment is due to your Permanent and Total
Disability (as defined below), in which case the Option shall terminate on the
earlier of the Expiration Date or five (5) years after termination of your
employment and the vesting of the Option shall be accelerated and the Option
shall be fully exercisable, subject to your execution of a general release and
waiver in a form provided by the Company, as of the day immediately preceding
such termination of your employment with respect to the Option, except that if
the Option was granted in the calendar year in which such termination occurs,
the Option shall be accelerated to vest with respect to a number of Shares equal
to the number of Shares subject to the Option multiplied by a fraction, the
numerator of which is the number of complete months you remained continuously
and actively employed during such calendar year, and the denominator of which is
twelve (12);

 

2



--------------------------------------------------------------------------------

(2) such termination of your employment is due to your death, in which case the
Option shall terminate on the earlier of the Expiration Date or five (5) years
after your death and the vesting of the Option shall be accelerated and the
Option shall be fully exercisable as of the day immediately preceding your death
with respect to the Option, except that if the Option was granted in the
calendar year in which your death occurs the Option shall be accelerated to vest
with respect to a number of shares equal to the number of shares subject to the
Option multiplied by a fraction, the numerator of which is the number of
complete months you remained continuously and actively employed during such
calendar year, and the denominator of which is twelve (12);

(3) during any part of such three (3) month period, this Option is not
exercisable solely because of the condition set forth in Section III above, in
which event this Option shall not terminate until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your employment;

(4) exercise of this Option within three (3) months after termination of your
employment with the Company or with an Affiliate would result in liability under
Section 16(b) of the Exchange Act, in which case this Option will terminate on
the earlier of: (a) the tenth (10th) day after the last date upon which exercise
would result in such liability; (b) six (6) months and ten (10) days after the
termination of your employment with the Company or an Affiliate; or (iii) the
Expiration Date;

(5) such termination of your employment is due to your voluntary termination
(and such voluntary termination is not the result of Permanent and Total
Disability (as defined below)) after you are at least sixty five (65) years of
age, or after you are at least fifty-five (55) years of age and have been an
employee of the Company and/or an Affiliate for at least ten (10) consecutive
years (“Voluntary Termination”), in which case this Option shall terminate on
the earlier of the Expiration Date or five (5) years after termination of your
employment and the unvested portions of this Option will become exercisable
pursuant to the Vesting Schedule without regard to your Voluntary Termination of
your employment prior to the Vesting Date, subject to your execution of a
general release and waiver in a form provided by the Company, with respect to
the Option; if the Option was granted in the calendar year in which your
Voluntary Termination occurs, the Option will become exercisable pursuant to the
Vesting Schedule only with respect to a number of Shares equal to the number of
Shares subject to the Option multiplied by a fraction, the numerator of which is
the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12);
notwithstanding the definition of Voluntary Termination set forth above, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in your jurisdiction that would likely result in the
favorable treatment upon Voluntary Termination described above being deemed
unlawful and/or discriminatory, then the Committee will not apply the favorable
treatment described above;

 

3



--------------------------------------------------------------------------------

(6) during the term of your employment, a Change of Control (as defined below)
occurs. In the event of the occurrence of a Change of Control during the term of
your employment, then, to the extent permitted by applicable law, the Option
shall, to the extent not then vested, vest and the vesting of the Option shall
be accelerated and the Option shall be fully exercisable immediately prior to
the Change of Control. Upon and following the acceleration of the vesting and
exercise periods, at your election, the Option may be: (x) exercised or, if the
surviving or acquiring corporation agrees to assume the Option or substitute a
similar option, (y) assumed; or (z) replaced with a substitute option. If this
Option is not exercised, substituted or assumed prior to or upon the Change of
Control, it shall be terminated. The Board or the Committee, in its sole
discretion, may cause any such assumption or substitution to be conducted in a
manner so as not to constitute an “extension,” “renewal” or “modification” (each
within the meaning of Section 409A of the Code) of the Option that would cause
the Option to be considered “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code); or

(7) the Company determines, in its sole discretion at any time during the term
of this Option, in writing, to otherwise extend the period of time during which
this Option will vest and may be exercised after termination of your employment.

However, in any and all circumstances and except to the extent the Vesting
Schedule has been accelerated by the Company in its sole discretion during the
term of this Option or as a result of your Permanent and Total Disability or
death as provided in Sections IV(A)(1) or IV(A)(2) above, respectively, as a
result of your Voluntary Termination as provided in Section IV(A)(5) above, as a
result of a Change of Control as provided in Section IV(A)(6) above or as
otherwise determined by the Company in the exercise of its discretion as
provided in Section IV(A)(7) above, this Option may be exercised following
termination of your employment only as to that number of Shares as to which it
was exercisable on the date of termination of your employment under the
provisions of Section I of this Agreement.

(B) For purposes of this Option:

(1) “termination of your employment” shall mean the last date you are either an
active employee of the Company or an Affiliate or actively engaged as a
consultant or director to the Company or an Affiliate; in the event of
termination of your employment (whether or not in breach of local labor laws),
your right to receive options and vest under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law). Your right, if any, to exercise the Option after
termination of employment will be measured by the date of termination of your
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
you are no longer employed for purposes of your option grant;

(2) “Permanent and Total Disability” shall have the meaning ascribed to such
term under Section 22(e)(3) of the Code and with such permanent and total
disability being certified prior to termination of your employment by (a) the
U.S. Social Security Administration,

 

4



--------------------------------------------------------------------------------

(b) the comparable governmental authority applicable to an Affiliate, (c) such
other body having the relevant decision-making power applicable to an Affiliate,
or (d) an independent medical advisor appointed by the Company in its sole
discretion, as applicable, in any such case; and

(3) “Change of Control” shall mean the occurrence of any of the following:

(a) the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either the then outstanding Shares or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or

(b) individuals who, as of April 2, 1991, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to April 2, 1991, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of the Plan, considered as though such person were a
member of the Incumbent Board; or

(c) the consummation by the Company of a reorganization, merger, consolidation,
(in each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities) or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company; or

(d) any other event which the Incumbent Board, in its sole discretion,
determines shall constitute a Change of Control.

(C) Notwithstanding anything herein or in any Award Agreement to the contrary,
if a Change of Control constitutes a payment event with respect to any Award
that is subject to United States income tax and which provides for a deferral of
compensation that is subject to Section 409A of the Code, the transaction or
event described in subsection (B)(1), (B)(2), (B)(3) or (B)(4) must also
constitute a “change in control event,” as defined in U.S. Treasury Regulation
§1.409A-3(i)(5), in order to constitute a Change of Control for purposes of
payment of such Award.

 

5



--------------------------------------------------------------------------------

V. (A) To the extent specified above, this Option may be exercised by delivering
a notice of exercise in person, by mail, via electronic mail or facsimile or by
other authorized method designated by the Company, together with the exercise
price to the Company Stock Administrator, or to such other person as the Company
Stock Administrator may designate, during regular business hours, together with
such additional documents as the Company may then require pursuant to
Section 7.2(b) of the Plan.

(B) Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax Obligations”), you
acknowledge that the ultimate liability for all Tax Obligations is and remains
your responsibility and may exceed the amount actually withheld by the Company
and/or your Employer. You further acknowledge that the Company and/or your
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax Obligations in connection with any aspect of the Option grant,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate your
liability for Tax Obligations or achieve any particular tax result. Furthermore,
if you become subject to tax in more than one jurisdiction between the Grant
Date and the date of any relevant taxable event, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction.

(C) Prior to any relevant taxable or tax withholding event, as applicable, you
shall pay or make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax Obligations. In this regard, you authorize the
Company and/or your Employer, or their respective agents, at their discretion,
to satisfy all applicable Tax Obligations by one or a combination of the
following:

(1) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or

(2) withholding from proceeds of the sale of Shares acquired upon exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization).

To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates.

(D) Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. You agree to take any further
actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section V. Notwithstanding anything to the contrary
contained herein, the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares if you fail to comply with your obligations in
connection with the Tax Obligations.

 

6



--------------------------------------------------------------------------------

VI. This Option is not transferable, except by will or the laws of descent and
distribution, and is exercisable during your life only by you except if you have
named a trust created for the benefit of you, your spouse, or members of your
immediate family (a “Trust”) as beneficiary of this Option, this Option may be
exercised by the Trust after your death.

VII. Any notices provided for in this Option or the Plan shall be given in
writing or electronically and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the
address specified above or at such other address as you hereafter designate by
written notice to the Company Stock Administrator. Such notices may be given
using any automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, as approved by the Company.

VIII. This Option is subject to all the provisions of the Plan and its
provisions are hereby made a part of this Option, including without limitation
the provisions of Articles 6 and 7 of the Plan relating to Options, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan shall control.

IX. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Option by and among, as applicable, your Employer, the Company, or
Affiliates of the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to Merrill Lynch Bank & Trust Co., FSB
(or any successor thereto), or any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere including outside the European
Economic Area, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize your Employer, the Company, Affiliates of the
Company, Merrill Lynch Bank & Trust Co., FSB (or any successor thereto), and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing your participation in the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole

 

7



--------------------------------------------------------------------------------

purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data as may be required to any
other broker, escrow agent or other third party with whom the shares received
upon exercise of this Option may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

X. The terms of this Option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws. For purposes
of litigating any dispute that arises hereunder, the parties hereby submit to
and consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of the State of Delaware, or the
federal courts for the United States for the federal district located in the
State of Delaware, and no other courts, where this Option is made and/or to be
performed.

XI. Notwithstanding any provision of this Option to the contrary, if you are
employed outside the United States by the Company or an Affiliate, are subject
to the laws of any foreign jurisdiction, or relocate to one of the countries
included in the attached
Appendix A (which constitutes a part of this Agreement), the Option granted
hereunder shall be subject to any special terms and conditions for your country
set forth in Appendix A and the following additional terms and conditions:

 

  a. the terms and conditions of this Option, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration to the Plan;

 

  b. if applicable, the effectiveness of this Option is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals; and

 

  c. the Company may take any other action before or after the date of this
Option that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

XII. Notwithstanding the foregoing, the Company may not take any actions
hereunder, that would violate the Securities Act, the Exchange Act, the Code, or
any other securities or tax or other applicable law or regulation, or the rules
of any Securities Exchange. Notwithstanding anything to the contrary contained
herein, the Shares issuable upon exercise of this Option shall not be issued
unless such Shares are then registered under the Securities Act, or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act.

 

8



--------------------------------------------------------------------------------

XIII. (A) In accepting this Option, you acknowledge that:

(1) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(2) the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of options, or benefits in
lieu of options even if options have been awarded repeatedly in the past;

(3) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(4) your participation in the Plan is voluntary;

(5) for labor law purposes outside the United States, options are an
extraordinary item that do not constitute compensation of any kind for services
of any kind rendered to the Company or to your Employer, and the grant of this
Option is outside the scope of your employment contract, if any;

(6) for labor law purposes outside the United States, the grant of options and
the underlying Shares are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payment and in no event shall be considered as compensation for, or
relating in any way to, past services for the Company or any Affiliate;

(7) the grant of options and the underlying Shares are not intended to replace
any pension rights or compensation;

(8) neither the grant of options nor any provision of this Option, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment and shall not be interpreted
to form an employment contract or relationship with the Company or any
Affiliate;

(9) in the event that you are not an employee of the Company or any Affiliate,
the Option shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate;

(10) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(11) if the underlying Shares do not increase in value, this Option will have no
value; if you exercise this Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Grant
Price per share;

 

9



--------------------------------------------------------------------------------

(12) in consideration of the grant of this Option, no claim or entitlement to
compensation or damages arises from forfeiture of options resulting from
termination of your employment by the Company or an Affiliate (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and your Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim;

(13) except as otherwise provided in this Agreement or the Plan, the Option and
the benefits under the Plan, if any, will not automatically transfer to another
company in case of a merger, takeover or transfer of liability.

(B) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

XIV. If one or more of the provisions of this Option shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Option to be construed so as to foster the
intent of this Option and the Plan.

XV. If you have received this Option or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

XVI. This Option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, but rather is intended to
be exempt from the application of Code Section 409A. To the extent that this
Option is nevertheless deemed to be subject to Code Section 409A for any reason,
this Option shall be interpreted in accordance with Code Section 409A and U.S.
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date. Notwithstanding any provision herein to
the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that this Option may be or become subject to
Code Section 409A, the Committee may adopt such amendments to the Plan and/or
this Option or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Plan and/or this Option from the application of Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
this Option, or (b) comply with the requirements of Code Section 409A; provided,
however, that this paragraph shall not create an obligation on the part of the
Committee to adopt any such amendment, policy or procedure or take any such
other action.

 

10



--------------------------------------------------------------------------------

XVII. By electing to accept this Option, you acknowledge receipt of this Option
and hereby confirm your understanding that the terms set forth in this Option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this Option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
Option. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

XVIII. The Company reserves the right to impose other requirements on your
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

XIX. This Option and all compensation payable with respect to it shall be
subject to recovery by the Company pursuant to any and all of the Company’s
policies with respect to the recovery of compensation, as they shall be in
effect and may be amended from time to time, to the maximum extent permitted by
applicable law.

 

Very truly yours, AMGEN INC. By       Duly authorized on behalf of the Board of
Directors

 

11



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

AMGEN INC 2009 EQUITY INCENTIVE STOCK PLAN

GRANT OF STOCK OPTION

(NON-U.S.)

TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the Option to
purchase Shares under the Plan if, under applicable law, you are a resident of,
or are deemed to be a resident of one of the countries listed
below. Furthermore, the additional terms and conditions that govern the Option
granted hereunder may apply to you if you relocate to one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix A
shall have the meanings set forth in the Plan and/or the Agreement to which this
Appendix is attached.

NOTIFICATIONS

This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of February 1,
2009. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you exercise the Option,
acquire Shares under the Plan, or when you subsequently sell Shares acquired
under the Plan.

In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you or you may be subject to the provisions of one or more
jurisdictions.

ALL NON-U.S. JURISDICTIONS

TERMS AND CONDITIONS

Method of Exercise. The following provision replaces Section II(A)(3):

To the extent permitted by applicable statutes and regulations, payment of the
exercise price per share is due in full in cash or check upon exercise of all or
any part of this Option which has become exercisable by you. Due to legal
restrictions outside the U.S., you are not permitted to pay the exercise price
by delivery of already-owned Shares of a value equal to the exercise price of
the Shares for which this Option is being exercised. Furthermore, payment may
not be made by a combination of cash and already-owned Common Stock.

 

Appendix A-1



--------------------------------------------------------------------------------

AUSTRALIA

There are no country-specific terms and conditions.

AUSTRIA

NOTIFICATIONS

Consumer Protection Notification. You may be entitled to revoke acceptance of
the Option granted under the Plan on the basis of the Austrian Consumer
Protection Act (the “Act”) under the conditions listed below, if the Act is
considered to be applicable to the Agreement and the Plan:

 

  (i) If you accept the Option outside the business premises of the Company, you
may be entitled to revoke your acceptance of the Option, provided the revocation
is made within one (1) week after such acceptance of the Option.

 

  (ii) The revocation must be in written form to be valid. It is sufficient if
you return the applicable Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the applicable Agreement, provided the revocation is sent within the
period discussed above.

Exchange Control Notification. When you sell Shares acquired under the Plan,
there may be exchange control obligations if the cash proceeds are held outside
of Austria. If the transaction volume of all accounts abroad exceeds €3,000,000,
the movements and balances of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/odder SI-Verpflichtungen).

BELGIUM

TERMS AND CONDITIONS

Tax Considerations. The Option granted hereunder must be accepted in writing
within 60 days of the offer (and will be subject to taxation on the 60th day
following the offer date of the Option, the offer date being defined as the date
on which these documents have been sent to you). If you do not accept the Option
in writing within 60 days of the offer, you will be deemed to have refused the
grant. Please refer to the Option acceptance letter that you will receive along
with the applicable Agreement for a more detailed description of the tax
consequences of choosing to accept the Option. You should consult your personal
tax advisor regarding completion of the additional forms.

 

Appendix A-2



--------------------------------------------------------------------------------

NOTIFICATIONS

Tax Reporting Notification. You are required to report any taxable income
attributable to the Option granted hereunder on your annual tax return. You are
also required to report any bank accounts opened and maintained outside Belgium
on your annual tax return.

CANADA

TERMS AND CONDITIONS

Form of Payment. Due to legal restrictions in Canada, you are prohibited from
surrendering Shares that you already own or attesting to the ownership of Shares
to pay the exercise price or any Tax Obligations in connection with the Option.

Termination of Employment. Section IV(B) (1) of the Agreement is amended to read
as follows:

(1) “termination of your employment” shall mean the last date you are either an
active employee of the Company or an Affiliate or actively engaged as a
consultant or director to the Company or an Affiliate; in the event of
involuntary termination of your employment (whether or not in breach of local
labor laws), your right to receive the Option and vest under the Plan, if any,
will terminate effective as of the date that is the earlier of: (1) the date you
receive notice of termination of employment from the Company or your Employer,
or (2) the date you are no longer actively employed by the Company or your
Employer regardless of any notice period or period of pay in lieu of such notice
required under local law (including, but not limited to statutory law,
regulatory law and/or common law). Your right, if any, to acquire Shares
pursuant to the Option after termination of employment will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when you are no longer employed for purposes of your
Option.

The following provisions will apply to you if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

Data Privacy Notice and Consent. This provision supplements Section IX of the
Agreement:

You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan. You further
authorize the Company and your Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your employee file.

 

Appendix A-3



--------------------------------------------------------------------------------

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Notification. Proceeds from the sale of Shares may be held in a
cash account abroad and you are no longer required to report the opening and
maintenance of a foreign account to the Czech National Bank (the “CNB”), unless
the CNB notifies you specifically that such reporting is required. Upon request
of the CNB, you may need to file a notification within 15 days of the end of the
calendar quarter in which you acquire Shares.

DENMARK

NOTIFICATIONS

Exchange Control Information. If you establish an account holding Shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (These obligations are separate from and in addition
to the obligations described below.)

Securities/Tax Reporting Information. If you hold Shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must file
a Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account.

If you exercise the Option by means of the cashless method of exercise, you are
not required to file a Form V because you will not hold any Shares. However, if
you open a deposit account with a foreign broker or bank to hold the cash
proceeds, you are required to file a Form K as described above.

 

Appendix A-4



--------------------------------------------------------------------------------

FINLAND

There are no country-specific provisions.

GERMANY

There are no country-specific provisions.

GREECE

There are no country-specific provisions.

HONG KONG

TERMS AND CONDITIONS

SECURITIES WARNING: The Option and any Shares issued in respect of the Option do
not constitute a public offering of securities under Hong Kong law and are
available only to members of the Board, Employees and Consultants. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Option and any
documentation related thereto are intended solely for the personal use of each
member of the Board, Employee and/or Consultant and may not be distributed to
any other person. If you are in doubt about any of the contents of the
Agreement, including this Appendix, or the Plan, you should obtain independent
professional advice.

Sale of Shares. In the event that Shares are issued in respect of Options within
six (6) months of the Grant Date, you agree that you will not dispose of such
Shares prior to the six-month anniversary of the Grant Date.

HUNGARY

There are no country-specific provisions.

INDIA

TERMS AND CONDITIONS

Option Exercise Restriction. Due to legal restrictions in India, you will not be
permitted to pay the exercise price for Shares subject to the Option granted
hereunder by a cashless “sell-to-cover” procedure, under which method a number
of Shares with a value sufficient to cover the exercise price, brokerage fees
and any applicable Tax Obligations would be sold upon exercise and you would
receive only the remaining Shares subject to the exercised Option. The Company
reserves the right to permit this procedure for payment of the exercise price in
the future, depending on the development of local law.

 

Appendix A-5



--------------------------------------------------------------------------------

Fringe Benefit Tax Obligation. This provision supplements Section V of the
Agreement:

By accepting the Option, you consent and agree to assume liability for any
fringe benefit tax (“FBT”) that may be payable by the Company and/or your
Employer in connection with the Option. You understand that the grant of the
Option is contingent upon your agreement to assume liability for FBT payable on
the Option. Further, by accepting the Option, you agree that the Company and/or
your Employer may collect the FBT from you by any of the means set forth, as
applicable, in Section V(C) of the Agreement, or by any other reasonable method
established by the Company. You also agree to execute promptly any other
consents or elections required to accomplish the foregoing, upon request of the
Company.

You understand that, for the Option granted hereunder, the FBT will be
calculated based on the difference between the exercise price and the fair
market value (as determined under Indian law) of the underlying Shares at the
time of vesting. Therefore, no FBT will be due if the Option is not
“in-the-money” at vesting. On the other hand, if the Option is in-the-money at
vesting and the fair market value of the Shares decreases between vesting and
exercise, you will be liable for FBT on a greater amount than the benefit you
will receive at exercise.

NOTIFICATIONS

Exchange Control Notification. If you remit funds out of India to purchase
Shares at exercise of the Option granted hereunder, you are responsible for
complying with applicable exchange control regulations.

You must repatriate the proceeds from the sale of Shares acquired under the Plan
and any dividends received in relation to the Shares to India within 90 days
after receipt. You must maintain the foreign inward remittance certificate
received from the bank where the foreign currency is deposited in the event that
the Reserve Bank of India or your Employer requests proof of repatriation.

IRELAND

TERMS AND CONDITIONS

Nature of Agreement. This provision supplements Section XII of the Agreement:

In accepting the Option granted hereunder, you acknowledge your understanding
and agreement that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.

 

Appendix A-6



--------------------------------------------------------------------------------

NOTIFICATIONS

Director Notification Requirements. If you are a director, shadow director or
secretary of an Irish Affiliate, you must notify the Irish Affiliate in writing
within five (5) business days of receiving or disposing of an interest in the
Company (e.g., an Option or Shares) in the Company, or within five (5) business
days of becoming aware of the event giving rise to the notification requirement,
or within five (5) business days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests, if any,
will be attributed to the director, shadow director or secretary).

ITALY

TERMS AND CONDITIONS

Option Cashless Exercise Restriction. Due to legal restrictions in Italy, you
will be required to pay the exercise price for any Shares subject to the Option
granted hereunder by a cashless sell-all exercise, such that all Shares will be
sold immediately upon exercise and the cash proceeds of sale, less the exercise
price, any Tax Obligations and broker’s fees or commissions, will be remitted to
you. The Company reserves the right to provide additional methods of exercise
depending on local developments.

Data Privacy Consent. The following provision replaces Section IX of the
Agreement:

You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described herein by and among, as applicable, your Employer, the Company and any
Affiliate for the exclusive purpose of implementing, administering, and managing
your participation in the Plan.

You understand that your Employer, the Company and any Affiliate may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance (to the
extent permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Affiliate, details of all option granted, or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, managing and administering the Plan
(“Data”).

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Amgen Inc., with registered offices at One Amgen Center Drive,
Thousand Oaks, California 91320, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is Amgen Dompe
S.p.A., with registered offices at Via Tazzoli, 6 – 20154 Milan, Italy.

 

Appendix A-7



--------------------------------------------------------------------------------

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. You
further understand that the Company and/or any Affiliate will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing your participation in the Plan, and that the Company and/or any
Affiliate may each further transfer Data to third parties assisting the Company
in the implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom you may
elect to deposit any Shares acquired at vesting of the Option. Such recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Plan. You understand that these recipients may be located
in or outside the European Economic Area, such as in the United States or
elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.

Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.

Acknowledgement of Nature of Agreement. By accepting the Option granted
hereunder, you acknowledge that (1) you have received a copy of the Plan, the
Agreement and this Appendix; (2) you have reviewed the applicable documents in
their entirety and fully understand the contents thereof; and (3) you accept all
provisions of the Plan, the Agreement and this Appendix.

For the Option granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following Sections
of the Option Agreement: Section I, Section IV, Section V, Section IX (as
replaced by the above consent),
Section X, Section XIII, Section XIV, and Section XVIII.

 

Appendix A-8



--------------------------------------------------------------------------------

LITHUANIA

There are no country-specific provisions.

MEXICO

TERMS AND CONDITIONS

Acknowledgement of the Agreement. In accepting the Option granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Option Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Section XIII of the Agreement, in
which the following is clearly described and established:

 

  (1) Your participation in the Plan does not constitute an acquired right.

 

  (2) The Plan and your participation in the Plan are offered by Amgen Inc. on a
wholly discretionary basis.

 

  (3) Your participation in the Plan is voluntary.

 

  (4) Amgen Inc. and its Affiliates are not responsible for any decrease in the
value of the Option granted and/or Shares issued under the Plan.

Labor Law Acknowledgement and Policy Statement. In accepting the Option granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of Shares do not constitute an employment relationship
between you and Amgen Inc. since you are participating in the Plan on a wholly
commercial basis and your sole employer is Amgen Latin America Services, S.A. de
C.V. (“Amgen-Mexico”). Based on the foregoing, you expressly recognize that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your employer, Amgen-Mexico, and do not
form part of the employment conditions and/or benefits provided by Amgen-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.

You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Amgen Inc.; therefore, Amgen Inc.
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

 

Appendix A-9



--------------------------------------------------------------------------------

Spanish Translation

Reconocimiento del Otorgamiento. Al aceptar cualquier Opción bajo el presente
documento, usted reconoce que ha recibido una copia del Plan, que ha revisado el
mismo en su totalidad, así como también el Acuerdo de Opción, incluyendo este
Apéndice, además que comprende y está de acuerdo con todas las disposiciones
tanto del Plan y del Opción, incluyendo este Apéndice. Asimismo, usted reconoce
que ha leído y manifiesta específicamente y expresamente la conformidad con los
términos y condiciones establecidos en la Sección XIII del Acuerdo de Opción, en
los que se establece y describe claramente que:

 

  (1) Su participación en el Plan de ninguna manera constituye un derecho
adquirido.

 

  (2) El Plan y su participación en el mismo son ofrecidos por Amgen Inc. de
forma completamente discrecional.

 

  (3) Su participación en el Plan es voluntaria.

 

  (4) Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en
el valor de la opción otorgada y/o de las Acciones Comunes emitidas mediante el
Plan.

Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Opción bajo el presente, usted reconoce expresamente que Amgen Inc., con
oficinas registradas localizadas en One Amgen Center Drive, Thousand Oaks,
California 91320, U.S.A., es la única responsable de la administración del Plan
y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Latin America Services, S.A. de C.V.
(“Amgen-México”). Derivado de lo anterior, usted reconoce expresamente que el
Plan y los beneficios a su favor que pudieran derivar de la participación en el
mismo, no establecen ningún derecho entre usted y su empleador, Amgen – México,
y no forman parte de las condiciones laborales y/o los beneficios otorgados por
Amgen – México, y cualquier modificación del Plan o la terminación del mismo no
constituirá un cambio o desmejora de los términos y condiciones de su trabajo.

Asimismo, usted entiende que su participación en el Plan es resultado de la
decisión unilateral y discrecional de Amgen Inc., por lo tanto, Amgen Inc. se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.

 

Appendix A-10



--------------------------------------------------------------------------------

NETHERLANDS

NOTIFICATIONS

Securities Law Notification. You should be aware of Dutch insider-trading rules,
which may impact the exercise of the Option granted hereunder and the sale of
Shares acquired under the Plan. In particular, you may be prohibited from
effectuating certain transactions if you have insider information regarding the
Company.

By accepting the Option granted hereunder and participating in the Plan, you
acknowledge having read and understood this Securities Law Notification and
further acknowledge that it is your responsibility to comply with the following
Dutch insider trading rules:

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price.

Given the broad scope of the definition of inside information, certain employees
of the Company working at an Affiliate in the Netherlands (including person
eligible to participate in the Plan) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when in possession of such inside information.

NORWAY

There are no country-specific provisions.

POLAND

NOTIFICATIONS

Exchange Control Notification. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such transactions or balances
exceeds €10,000. If required, the reports are due on a quarterly basis by the
20th day following the end of each quarter. The reports are filed on special
forms available on the website of the National Bank of Poland.

 

Appendix A-11



--------------------------------------------------------------------------------

PORTUGAL

NOTIFICATIONS

Exchange Control Notification. If you do not hold the Shares acquired under the
Plan with a Portuguese financial intermediary, you may need to file a report
with the Portuguese Central Bank. If the Shares are held by a Portuguese
financial intermediary, it will file the report for you.

PUERTO RICO

There are no country-specific provisions.

RUSSIA

TERMS AND CONDITIONS

Securities Law Requirements. The Option granted hereunder, the Agreement,
including this Appendix, the Plan and all other materials you may receive
regarding your participation in the Plan or the Option granted hereunder do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares under the Plan has not and will not be registered in Russia; therefore,
such Shares may not be offered or placed in public circulation in Russia.

In no event will Shares acquired under the Plan be delivered to you in Russia;
all Shares will be maintained on your behalf in the United States.

You are not permitted to sell any Shares acquired under the Plan directly to a
Russian legal entity or resident.

NOTIFICATIONS

Exchange Control Notification. If you remit funds out of Russia to purchase
Shares at exercise of the Option, the funds must be remitted from a foreign
currency account in your name at an authorized bank in Russia. This requirement
does not apply if you use a cashless exercise procedure such that all or part of
the Shares subject to the Option granted hereunder are sold immediately upon
exercise and the proceeds of sale remitted to the Company to cover the exercise
price for the purchased Shares and any Tax Obligations because, in this case,
there is no remittance of funds out of Russia.

With respect to any Shares acquired under the Plan, you must repatriate the
proceeds from the sale of such Shares and any dividends received in relation to
such shares to Russia within a reasonably short period after receipt. The sale
proceeds and any dividends received must be initially credited to you through a
foreign currency account opened in your name at an authorized bank in Russia.
After the funds are initially received in Russia, they may be further remitted
to a foreign bank subject to the following limitations: (i) the foreign account
may be opened only for individuals; (ii) the foreign account may not be used for
business activities; (iii) the Russian tax

 

Appendix A-12



--------------------------------------------------------------------------------

authorities must be given notice about the opening/closing of each foreign
account within one month of the account opening/closing; and (iv) the Russian
tax authorities must be given notice of the account balances of such foreign
accounts as of the beginning of each calendar year.

SLOVAKIA

NOTIFICATIONS

Exchange Control Information. You are required to notify the Slovak National
Bank with respect to the establishment of accounts abroad within 15 days of the
end of the calendar year. The notification forms may be found at the Slovak
National Bank website (www.nbs.sk). You should consult your personal legal
advisor to determine which forms you must submit and when such forms will be
due.

SLOVENIA

There are no country-specific provisions.

SPAIN

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements Section XIII of
the Agreement:

By accepting the Option granted hereunder, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant the Option under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision, which is entered into upon the express assumption and
condition that the Option granted will not economically or otherwise bind the
Company or any of its Affiliates on an ongoing basis other than as expressly set
forth in the Agreement, including this Appendix. Consequently, you understand
that the Option granted hereunder is given on the assumption and condition that
it shall not become a part of any employment contract (either with the Company
or any of its Affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. Further, you understand and freely accept that there is no guarantee
that any benefit whatsoever shall arise from any gratuitous and discretionary
grant of the Option since the future value of the Option and the underlying
Shares is unknown and unpredictable. In addition, you understand that the Option
granted hereunder would not be made but for the assumptions and conditions
referred to above; thus, you understand, acknowledge and freely accept that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of an Option or right to an Option
shall be null and void.

 

Appendix A-13



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Notification. When receiving foreign currency payments derived
from the ownership of Shares (i.e., dividends or sale proceeds), you must inform
the financial institution receiving the payment of the basis upon which such
payment is made. You will need to provide the institution with the following
information: (i) your name, address, and fiscal identification number; (ii) the
name and corporate domicile of the Company; (iii) the amount of the payment and
the currency used; (iv) the country of origin; (v) the reasons for the payment;
and (vi) further information that may be required.

If you acquire Shares under the Plan and wish to import the ownership title of
such Shares (i.e., share certificates) into Spain, you must declare the
importation of such securities to the Direccion General de Política Comercial y
de Inversiones Extranjeras (“DGPCIE”).

SWEDEN

There are no country-specific provisions.

SWITZERLAND

NOTIFICATIONS

Securities Law Notification. The Option offered hereunder is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

TERMS AND CONDITIONS

Tax Withholding. This provision supplements Section V of the Agreement:

You agree that if you do not pay or your Employer, or the Company does not
withhold from you, the full amount of Tax Obligations that you owe upon exercise
of the Option, or the release or assignment of the Option for consideration, or
the receipt of any other benefit in connection with the Option (the “Taxable
Event”) within 90 days after the Taxable Event, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
then the amount that should have been withheld shall constitute a loan owed by
you to your Employer, effective 90 days after the Taxable Event. You agree that
the loan will bear interest at the official rate of HM Revenue and Customs
(“HMRC”) and will be immediately due and repayable by you, and the Company
and/or your Employer may recover it at any time thereafter (subject to Section V
of the Agreement) by withholding such amount from salary, bonus or any other
funds due to you by your Employer, by withholding in Shares issued upon exercise
of the

 

Appendix A-14



--------------------------------------------------------------------------------

Option or from the cash proceeds from the sale of Shares or by demanding cash or
a check from you. You also authorize the Company to delay the issuance of any
Shares to you unless and until the loan is repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time, the terms of the immediately foregoing provision will not apply. In the
event that you are an officer or executive director and Tax Obligations are not
collected from you within 90 days of the Taxable Event, the amount of any
uncollected Tax Obligations may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable. You acknowledge
that the Company and/or your Employer may recover any such additional income tax
and national insurance contributions at any time thereafter by any of the means
referred to in Section V of the Agreement.

Joint Election. As a condition of the Option granted hereunder, you agree to
accept any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”), which may be payable by the Company or your Employer with
respect to the exercise of the Option and issuance of Shares subject to the
Option, the assignment or release of the Option for consideration, or the
receipt of any other benefit in connection with the Option.

Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your Employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer. You hereby authorize the Company and your
Employer to withhold such Employer NICs by any of the means set forth in Section
V of the Agreement.

Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Option, without any liability to the Company or your Employer.

 

Appendix A-15